-_   -




              OFFICE   OF THE   ATTORNEY   GENERAL   OF TEXAS




         EOA. fobn D. Reed
         Busosn or Lobor Stetlstios
         C3pltol st3tion
         Austin, Faras

         Dear Slrr




                                e licemed    agents rcoruitlng
                                lturel labor usually represent
                                 iC?T liior0tball on0 ezQloy5r.
                              csnso.darezG, Yx. S. P. kcosto,
              dolne business 06 the Aosta Lobor A~efioy, who
              represents nine diXorc;rt r~oups of sugar b&et
              growers 3nd 2. ~‘.?cOStaior !ZlAyy.ZrY hYS alIp
              plied thsso -roul;o wuith the abovo type of lcbor
              rro?n t*is
                     A-d. =t:to

                   9 crraat deal of this oolioit3ti6n is
              a&ried on by zems of odvtirtisezaats in the
              Spsnlah lan;u.~co ncwsmpcrs    and by >03*al o.zrds
              printed In ZFanfsh.   ii smpla   of one of the
              posts1 ~0x3 mod last yeaor is stklchad and
              marked *,I*. This year, however, wo find that
EOA. iiohn D. kw.l, p. 2




                                                             .'
          %?a are of the o;;inion~t?zt asy solloi+-i-
     tion or advarti3inC of t:':snature xu!:t be dam
     through a rogilr.rly lioensod Q::ent, uA~A~ hla
     n6ze and.aJdzaAa la aoao~dggco rith 2ao. (b)
     or the pmxa   so edrsrt?siAg end solicittie labor
     nust secur6 a license in his nme OS be o;.erstlng
     iA ViOhtiCA Oi OU? 13K. :-;‘ill YOU plGS3t? FiV3
     consldcretion tG tLls natter and aCvlse ziie+.-hoth3r



           TM ssp2% c&d attmked     to y&r lettsr, zarkcd ((En,
mdzul tronslazed iras Spanish to F!~~E~,roade as ~ollou3a

            'Desr triena:
lion. John D. Eeed, p. 3




          You hsve wot&    In you+ lsttar Soctlon 1.3 (b) OS
Artiole lSz3, Ve~ocn'6 Amtstcd      Tssos r3czsl io~c.  Ii
5. AooSta)  sr shy  other 1tiz+;1zd e::azt, 13 Secjkc  Out Cords
BUCb 85 those cor!ed 2.:JvF tt preop3otlve   sqloyec:! s~it?lout
hla naze and oldrem   a~~:+sr4~g Wereon,   it Is our o&~ion t&t
he ie rloloUx~ the scciion of the oz;loyznt      or labor e~oncp
lw vhlch you keve c,uoted.




          Section 1 (:.I, Article E2214,   Y?mcu's  A;rLlot?-tad
Teros Civil L:',ctctes,r.kicl:is a part of the cr,;loyiwnt or
lnbor a~aney Irtx, read3 03 tollo;:eI

           "'Zafloyn:zit or Labor J.pr.t* D?ao!i a:iy p.-rsorl
     in tlifs Ctnt9 who GOT a r+e orfers cr e:tezpts to
     procure  ;‘r;rocurcs e-~;loyxmt for z;;loy.r;eo,or
CSU. S0Cn 0. “.ed,   pa 4   .